DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 10/18/22.  This action is made Final.
Claims 1, 7, 11, 19, 21-22 are pending claims.  Claims 1, 11, and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 7, 11, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20120233226 A1; hereinafter as Chen) in view of Gopalakrishnan (US 9405429 B1; hereinafter as Gopalakrishnan).

With respect to claims 1, 11 and 19, Chen teaches:
An operation object processing method (Fig. 3 and ¶ 0017; a method of managing files), an operation object processing apparatus (see Fig. 1 and ¶ 0009; electronic device 1), a non-transitory computer-readable storage medium (see ¶ 0010), comprising: 
receiving, by an application interface of a terminal device (see Fig. 1 and ¶ 0011; the detection module 101 is operable to detect multi-touch operations on the touch screen 11 in real-time), touch positions generated based on a multi-point touch operation on a touchscreen of the terminal device (see ¶ 0011; the multi-touch operation refers to a presence of two of more points of contact {~ touch position}; Fig. 2A shows contacts on points “E” and “F” of the touch screen.  ¶ 0018; the multi-touch operation refers to a presence of two or more points of contact that are simultaneously sensed by the touch screen 11); 
determining, by the terminal device, a plurality of operation objects on the terminal device corresponding to the touch positions (see ¶¶ 0012-0013; the acquisition module 102 is operable to acquire file attributes of operating objects of the electronic device selected by the multi-touch operation, the file type of each of the operating objects may be a file or a folder); 
determining, by the terminal device, whether the plurality of operation objects comprise two or more object sets (see Fig. 2D and ¶ 0015-0016; if the operating objects include two or more folders {~object set}); and
responsive to determining the plurality of operation objects comprise two or more object sets (see ¶ 0016; if the operating objects include two or more folders, the execution module 103 may manage the operating objects by determining one of the two or more folders as a target folder):
selecting, by the terminal device, one of the object sets (see ¶ 0016; if the operating objects include two or more folders, the execution module 103 may manage the operating objects by determining one of the two or more folders as a target folder, and then moving the other operating objects into the target folder. The target folder may be determined according to a name of each folder, or time information when the folder is created. For example, a folder that is first created may be determined as the target folder); and
merging, by the terminal device, the plurality of operation objects, other than the selected object set, into the selected object set (see ¶ 0016; if the operating objects include two or more folders, the execution module 103 may manage the operating objects by determining one of the two or more folders as a target folder, and then moving the other operating objects into the target folder).
As set forth above, Chen discloses using a multi-touch operation to select multiple objects (see ¶ 0011); wherein the multi-touch operation refers to a presence of two or more points of contacts that are simultaneously sensed by the touch screen (see ¶¶ 0011, 0018).  
Chen does not appear to teach the plurality of operation objects having one-to-one correspondence to the touch positions; and 
wherein merging, by the terminal device, the plurality of operation objects comprises:
detecting, by the terminal device, that the touch positions having the one-to-one correspondence to the plurality of operation objects move closer to teach other; and
responsive to detecting that the touch positions having the one-to-one correspondence to the plurality of operation objects move closer to each other, merging, by the terminal device, the plurality of operation objects.
Gopalakrishnan is relied upon for teaching the limitations.  Specifically, Gopalakrishnan discloses a method and a touch screen device (see Fig. 5); the device configured to detect multi-point touch operation (see Figs. 1, 3 and Col. 2, lines 37-53; the gesture may include multiple fingers that each used to select one content item that may be combined with other content items selected by the fingers); the device is further configured to receiving, by an application interface of a terminal device, touch positions generated based on a multi-point touch operation on a touchscreen of the terminal device (see Figs. 1, 3 and Col. 2, lines 37-53; the gesture may include multiple fingers that each used to select one content item that may be combined with other content items selected by the fingers. The content items may be selected by placing a finger on an icon or other identifier for a content item. In one specific embodiment, the index and middle fingers may each select content item for collection. A folder may be generated when the index and middle fingers move towards each other and the content items may be stored in the folder or references to the content items may be stored in the folder); 
determining, by the terminal device, a plurality of operation objects on the terminal device having one-to-one correspondence to the touch positions (see Figs. 1, 3 and Col. 2, lines 37-53; the gesture may include multiple fingers that each used to select one content item that may be combined with other content items selected by the fingers. The content items may be selected by placing a finger on an icon or other identifier for a content item. In one specific embodiment, the index and middle fingers may each select content item for collection. A folder may be generated when the index and middle fingers move towards each other and the content items may be stored in the folder or references to the content items may be stored in the folder. The user may be prompted to name (e.g., games) the folder and the folder or an icon representing the folder may be displayed by the user device. In another embodiment, the user may use three or more fingers to collect items into a folder. For example, a five finger gesture may be used to select five content items and combine them into a folder when the fingers are move towards each other.  See Fig. 3 and Col. 5, lines 18-31; The illustrated embodiments shows five fingers are used to select five applications 112, 114, 116, 118, 120; however, in other embodiments the user may select three applications using three fingers or four applications using four fingers);
wherein merging, by the terminal device, the plurality of operation objects comprises:
detecting, by the terminal device, that the touch positions having the one-to-one correspondence to the plurality of operation objects move closer to teach other (see Figs. 1, 3 and Col. 2, lines 37-53; the gesture may include multiple fingers that each used to select one content item that may be combined with other content items selected by the fingers. The content items may be selected by placing a finger on an icon or other identifier for a content item. In one specific embodiment, the index and middle fingers may each select content item for collection. A folder may be generated when the index and middle fingers move towards each other and the content items may be stored in the folder or references to the content items may be stored in the folder. The user may be prompted to name (e.g., games) the folder and the folder or an icon representing the folder may be displayed by the user device. In another embodiment, the user may use three or more fingers to collect items into a folder. For example, a five finger gesture may be used to select five content items and combine them into a folder when the fingers are move towards each other.  See Fig. 3 and Col. 5, lines 18-31; The illustrated embodiments shows five fingers are used to select five applications 112, 114, 116, 118, 120; however, in other embodiments the user may select three applications using three fingers or four applications using four fingers); and
responsive to detecting that the touch positions having the one-to-one correspondence to the plurality of operation objects move closer to each other, merging, by the terminal device, the plurality of operation objects (see Figs. 1, 3 and Col. 2, lines 37-53; the gesture may include multiple fingers that each used to select one content item that may be combined with other content items selected by the fingers. The content items may be selected by placing a finger on an icon or other identifier for a content item. In one specific embodiment, the index and middle fingers may each select content item for collection. A folder may be generated when the index and middle fingers move towards each other and the content items may be stored in the folder or references to the content items may be stored in the folder.  See Fig. 6 and Col. 11, lines 6-13; The collection hand gesture may include moving the two or more fingers towards each other. In one embodiment, moving towards each other may include moving the tips of the fingers closer to each other. In another embodiment, moving towards each other may include the sides of the finger touching each other at the completion of the gesture)
Both Chen and Gopalakrishnan each disclose multi-point touch operation with
Gopalakrishnan discloses additional features of the multi-point touch operation that select operation objects having a one-to-once correspondence to the touch positions as claimed.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized to add to the features of Gopalakrishnan into the merging operation of Chen so that the user is aware of the merging effect being made.  One would be motivated to make such a combination is to make it easier for the user to sort through large amounts of content (Gopalakrishnan: see Col. 1, lines 6-13).

With respect to claims 7, 21-22, the rejection of claim 1 (11, 19) is incorporated.  Chen and Gopalakrishnan further disclose: merging the operation objects according to a confirmation instruction from a user (Gopalakrishnan: see Col. 3, lines 65-67; the user device may prompt the user for a folder name).
All references are directed to the same field of the claimed invention, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings together to achieve the claimed invention such that one would have modified Chen’s teaching of merging selecting objects together to include the feature of confirming the merging operation as taught by Gopalakrishnan so that the user is aware of the merging effect being made.  One would be motivated to make such a combination is to make it easier for the user to sort through large amounts of content (Gopalakrishnan: see Col. 1, lines 6-13).

Claims 7, 21-22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20120233226 A1; hereinafter as Chen) in view of Gopalakrishnan (US 9405429 B1; hereinafter as Gopalakrishnan) further in view of Weng (US 2013/0203468 A1; hereinafter as Weng).

With respect to claims 7, 21-22, the rejection of claim 1 (11, 19) is incorporated.  Weng is relied upon for alternatively teaching the limitations disclosed in claims 7 (21, 22).
Specifically, Weng discloses a similar method of merging selected objects using multi-touch gesture (see Fig. 4 and ¶ 0014-0016, 0075; multi-touch gesture which includes a selection of a first interface element 370a and a second interface element 370b) comprising: merging the operation objects according to a confirmation instruction from a user (Weng: see Fig. 3, 6 and ¶ 0062-0064, 0074; present a prompt via the touch screen display to request confirmation to merge the first contact with the second contact; the prompt may ask the user to confirm, cancel, or modify merging of the contact records).
Both Chen and Weng each disclose multi-point touch operation with Weng discloses additional feature of obtaining a confirmation instruction from a user before merging.  Thus, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized to add to the feature of obtaining the confirmation instructions from a user disclosed in Weng to the merging operation of Chen because both multi-point touch operation serve the purpose of merging selected objects together.  One would be motivated to incorporate the confirmation instructions before merging operation to perform the merging operation according to user’s instructions; thus, more accurately performed the merging operation based on the user’s intent (Weng: see ¶ 0062-0064).


Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 11, 19, 21-22 have been considered but are moot because of the new ground of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Lee (US 2014/0152597 A1) – a method and device for managing a plurality of objects displayed on a touch screen (see ¶ 0014).  Multiple objects can be selected using multi-touch input (¶ 0063), the touched objected are selected and combined into a set and display the set of the touched objects on the touch screen (see ¶ 0063).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179